Title: From George Washington to Colonel William Malcom, 11 September 1778
From: Washington, George
To: Malcom, William


          
            Sir
            Head Quarters [White Plains] 11th Sepr 1778.
          
          I am favd with yours of the 10th with the weekly Returns of the Garrison.
          By a special agreement with the Artificers, they draw larger Rations than the Soldiers,
            you are therefore to allow them, what Colo. Baldwin’s draw here, which I think is 1 ½ ℔.
            Bread or Flour 1 ½ ℔. Meat and half a pint of Rum ⅌ day.
          Altho’ your Qr Mr would be very useful here at present, yet Colo. Hay has pointed out
            the difficulties the Garrison would be under for want of him, in such a manner, that I
            must consent to his staying.
          You will detain the four hundred repaired Arms expected from Albany, for the use of
            Colo. Hogans Regiment, and desire as many more to be sent down as will complete them.
            The armourers shop is, I am told, in very fine order at Albany, and I would not
            therefore wish to break in upon it, by drawing off the hands. I would rather you should endeavour to find a few Gun Smiths
            among your own men and put them under the direction of Mr Allen at Fishkill to repair
            the Arms of the Garrison. I am &c.
        